— Order, Supreme Court, New York County, entered on July 24, 1975, inter alia, denying plaintiff’s motion for summary interlocutory judgment of accounting, unanimously affirmed. Respondents shall recover of appellant $60 costs and disbursements of this appeal. Plaintiff, the owner of a multiple dwelling, engaged defendant Fein Realty Management Corp. ("Fein Realty”) to manage it. The essential burden of the complaint is that Fein Realty mismanaged the property and breached its fiduciary duty. Special Term found triable issues raised with respect to "the extent of the information already received by the plaintiff” and "whether or not a fiduciary duty to account” was owed. We find that a fiduciary relationship was created. (Gleason v Ritchie, 267 App Div 447.) However, that does not establish plaintiff’s right to commence an equitable action of accounting (1 NY Jur, Accounts and Accounting, § 20) particularly where, as here, Fein Realty has already furnished voluminous detailed information to plaintiff. Concur — Stevens, P. J., Kupferman, Murphy, Lupiano and Capozzoli, JJ.